DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 04/11/2019.

This application is subject to multiple Double Patent rejections as set forth more fully below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 04/11/2018.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/729,087 filed on 09/10/2018.

This application claims priority to PROVISIONAL APPLICATION NUMBER 62/656,143 filed on 04/11/2018.



Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/05/2019 and 11/23/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 101
The claims were reviewed for compliance with current 35 USC 101 requirements and because they contain at least one or more computing devices, processors, autonomous vehicles, etc., that given the Broadest Reasonable Interpretation connote “a physical or tangible form”, the claims therefore “contain at least one structural limitation “ and as such comply with said requirements.
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170059336 A1 to Huang; Shih-Chia et al. (Huang).

Regarding claims 1 and 11 Huang teaches in for example the Figure(s) reproduced immediately below:



    PNG
    media_image1.png
    564
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    577
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    272
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    389
    294
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    385
    494
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    317
    377
    media_image6.png
    Greyscale

and associated descriptive texts including for example paragraphs:
“[0023] FIG. 1 is a schematic diagram of a dispatch system for autonomous vehicles according to an embodiment of the invention. Referring to FIG. 1, the dispatch system 100 of the present embodiment includes a plurality of autonomous vehicles 110_1-110_n (where n is a positive integer greater than 1, which can be determined by a system planner) and a dispatch control center 120.


[0024] To be specific, each of the autonomous vehicles 110_1-110_n includes a communication unit 112 and a control unit 114. The communication unit 112 is configured to obtain a vehicle location information of itself, and configured to communicate with other autonomous vehicles 110_2-110_n. In the present embodiment, the communication unit 112 is, for example, a wireless network module, which can communicate with the other autonomous vehicles 110_2-110_n through a wireless network (for example, 3G, 4G, GPRS, etc.), and read a GPS location info nation and a geographic information of itself to serve as the vehicle location information.


control unit 114 is configured to obtain a vehicle available information of itself, and controls driving of the autonomous vehicle. In the present embodiment, the control unit 114, for example, includes a driving control module, an identity identification module, a payment module, a radar module and a camera module. In other words, the vehicle available information may include information indicating whether the vehicle is in a transportation status and information indicating a current transportation object 10, etc.


[0053] Moreover, in case of the application of transporting passengers, the autonomous vehicle may further perform the carpool pairing according to interpersonal network information of each passenger. To be specific, the autonomous vehicle may calculate a social relevance of each of the passengers according to the interpersonal network information recorded in the transportation request messages, and pairs the passengers according to the social relevance. For example, when the autonomous vehicle performs the carpool pairing, the autonomous vehicle may first read contact information, community website information, etc. of mobile devices of the passengers, so as to determine whether the passengers providing the carpool request have a high social relevance such as to be mutual acquaintance/to have a common friend/to be in a same company/to be in a same college, etc. If some passengers have the high social relevance, theses passengers are paired for riding a same autonomous vehicle. According to such carpool pairing method, the carpooled passengers may have a closer life circle, so as to improve a carpool experience of the passengers. It should be noted that the social relevance of the present embodiment is not limited to the aforementioned range, and under the information range obtained from the interpersonal network information or other passenger information, a passenger age, a passenger sex, a passenger interest, or even a personal record (for example, a criminal record) can all be taken as the social relevance, and the autonomous vehicles can perform the carpool pairing according to the above social relevance, which is not limited by the invention.” (Emphasis added),

and associated descriptive texts a computer-implemented method, a computing system for autonomous vehicle communication and an autonomous vehicle in Fig. 1 above and paras [0023]+, items 110_n,, comprising: 
obtaining, by a computing system that comprises one or more computing devices, data associated with a status of an autonomous vehicle via the TRM and carpooling request by each user 10 in paras:


determining, by the computing system, that the autonomous vehicle is to become available to perform one or more vehicle services at a later time based at least in part on the data associated with the status of the autonomous vehicle in para:
“[0051] Referring to FIG. 8, first, when the autonomous vehicles receive a plurality of transportation request messages sent by different transportation objects (step S710), the autonomous vehicles first determine whether the transportation objects have a carpool request according to the transportation request messages (step S720). If the determination result is negative, different autonomous vehicles are respectively dispatched to transport the different transportation objects according to the aforementioned scheduling assignment method and route planning method of the embodiments of FIG. 1 to FIG. 7 (step S730). On the other hand, when the autonomous vehicles determine that the transportation objects all have a carpool request, the autonomous vehicles perform carpool pairing according to the transportation request messages (step S740), so as to transport the paired transportation objects by using a same designated dispatch vehicle (step S750).”; and 

indicating, by the computing system, to a plurality of service entities that the autonomous vehicle is to become available to perform the one or more vehicle services in Figures 8 and 9 and para:
“[0052] Regarding the carpool pairing of the step S740 of the present embodiment, the autonomous vehicle basically performs the carpool pairing according to the start locations and the destination locations of the different transportation objects, and determines a pick-up and transportation sequence, such that the transportation objects with close start locations and destination locations can be paired and transported by a same autonomous vehicle, so as to improve a usage efficiency of the autonomous vehicles.
[0055] As shown in FIG. 9, passengers 10_1-10_3 are assigned as carpool passengers transported by the same designated dispatch vehicle 110, where the start locations of the passengers 10_1-10_3 are respectively SL1-SL3, and the 101 is the start location SL3 of the passenger 10_3.
[0056] In the present embodiment, the designated dispatch vehicle 110 calculates a route C as the optimised transportation route according to the start locations SL1-SL3 and the destination locations of the passengers 10_1-10_3, such that the designated dispatch vehicle 110 first transports the passenger 10_1, and then transports the passengers 10_2 and 10_3 along the route, and drops off the passenger 10_1 at the start location SL3 of the passenger 10_3.”.  

Regarding claim 2 and the limitation the computer-implemented method of claim 1, further comprising: 
obtaining, by the computing system, data associated with a plurality of candidate vehicle service assignments, wherein each of the candidate vehicle service assignments is associated with a different service entity of the plurality of service entities see para [0053] above:
“. For example, when the autonomous vehicle performs the carpool pairing, the autonomous vehicle may first read contact information, community website information, etc. of mobile devices of the passengers, so as to determine whether the passengers providing the carpool request have a high social relevance such as to be mutual acquaintance/to have a common friend/to be in a same company/to be in a same college, etc. If some passengers have the high social relevance, theses passengers are paired for riding a same autonomous vehicle. “ .  

Regarding claim 3 and the limitation the computer-implemented method of claim 2, wherein the autonomous vehicle is addressing a current task associated with the autonomous vehicle see at least “whether the vehicle is in a transportation status” in para:
“[0025] The control unit 114 is configured to obtain a vehicle available information of itself, and controls driving of the autonomous vehicle. In the present embodiment, the control unit 114, for example, includes a driving control module, an identity identification module, a payment module, a radar module and a camera module. In other words, the vehicle available information may include information indicating whether the vehicle is in a transportation status and information indicating a current transportation object 10, etc.”.  

Regarding claim 4 and the limitation the computer-implemented method of claim 3, wherein the current task comprises at least one of 



addressing a current vehicle service assignment see para [0025] above.  

Regarding claims 5 and 12 and the limitation wherein determining that the autonomous vehicle is to become available to perform the one or more vehicle services at the later time comprises: 
determining, by the computing system, that the autonomous vehicle is to become available at the later time based at least in part on a status of the current task associated with the autonomous vehicle see Figure 9 and associated descriptive texts wherein it is understood that in order to “optimize the transportation sequence” of carpooling it is the availability of the vehicle as it is travelling from one destination to another that determines what later time the vehicle will be available to each user.  See para:
“[0057] Moreover, regarding the logistics transportation, the designated dispatch vehicle 110 may further estimate a transportation time according to start locations and destination locations of articles to be transported, and calculates an optimised transportation sequence according to the estimated transportation time, so as to sequentially deliver the articles to be transported to the destinations (i.e., destination locations) according to the optimised transportation sequence. In this way, the articles to be transported can be sequentially delivered within the fastest/specified time.”.  

Regarding claim 6 and the limitation the computer-implemented method of claim 5, wherein the current task comprises addressing a current vehicle service assignment and 110 may further estimate a transportation time according to start locations and destination locations of articles to be transported, and calculates an optimised transportation sequence according to the estimated transportation time,”.  

Regarding claim 7 and the limitation the computer-implemented method of claim 2, further comprising: determining, by the computing system, a selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments prior to completion of the current task associated with the autonomous vehicle see “carpool pairing” in at least para [0053] above, Figures 8 and 9.   

Regarding claim 8 and the limitation the computer-implemented method of claim 7, further comprising: communicating, by the computing system, data indicative of an acceptance of the selected vehicle service assignment to a remote computing system associated with a service entity that is associated with the selected vehicle service assignment see carpool pairing in paras [0051+] Figures 8 and 9, steps S740+ wherein it is understood that the user sends the TRM and is then “paired” with a vehicle in order to be transported.  This pairing connotes the claimed acceptance of the selected vehicle service, i.e. the carpooling because each users “transportation request” requires a 
“[0055] As shown in FIG. 9, passengers 10_1-10_3 are assigned as carpool passengers transported by the same designated dispatch vehicle 110, where the start locations of the passengers 10_1-10_3 are respectively SL1-SL3, and the destination location of the passenger 101 is the start location SL3 of the passenger 10_3.

[0056] In the present embodiment, the designated dispatch vehicle 110 calculates a route C as the optimised transportation route according to the start locations SL1-SL3 and the destination locations of the passengers 10_1-10_3, such that the designated dispatch vehicle 110 first transports the passenger 10_1, and then transports the passengers 10_2 and 10_3 along the route, and drops off the passenger 10_1 at the start location SL3 of the passenger 10_3.“
  
Regarding claim 9 and the limitation the computer-implemented method of claim 8, wherein communicating the data indicative of the acceptance of the selected vehicle service assignment comprises communicating the data indicative of the acceptance prior to completion of the current task associated with the autonomous vehicle see Figures 8 and 9 and associated descriptive texts wherein it is understood that a vehicle in progress of transporting passenger 10_1 that receives a subsequent TRM from passenger 10_2, etc. connotes the claimed limitations.  

Regarding claim 10 and the limitation the computer-implemented method of claim 1, wherein the computing system is located onboard the autonomous vehicle see Figure 1 and paras [0023+] above.  

Regarding claim 13 and the limitation the computing system of claim 12, wherein the operations further comprise: determining a selected vehicle service assignment based at so as to improve a carpool experience of the passengers.”.  

Regarding claim 14 and the limitation the computing system of claim 13, wherein the operations further comprise: communicating data indicative of an acceptance of the selected vehicle service assignment to a remote computing system associated with the second service entity see figures 8 and 9 above wherein it is understood that each passenger being “paired” connotes the claimed communicating data indicative of an acceptance of the selected vehicle service assignment to a remote computing system since each user is indeed transported from their SL to the DL.  

Regarding claim 15 and the limitation the computing system of claim 14, wherein communicating the data indicative of the acceptance of the selected vehicle service assignment to the remote computing system associated with the second service entity comprises communicating the data indicative of the 75acceptance of the selected vehicle service assignment prior to completion of the current vehicle service assignment for the first service entity see Figures 8 and 9 above and the explanation of another passenger wanting to carpool with a vehicle already in motion with a passenger they are matched to 

Regarding claim 16 and the limitation the computing system of claim 13, wherein determining the selected vehicle service assignment comprises: determining the selected vehicle service assignment based at least in part on at least one of an origin location associated with the selected vehicle service assignment or a destination location associated with the selected vehicle service assignment see Figure 8 step S750 and para:
“[0054] In the step S750 of transporting the paired transportation objects, the autonomous vehicle performs overlap comparison on the respective optimised driving routes of the different transportation objects, so as to plan an optimal carpool/transportation route to improve a transportation efficiency of the transportation objects.”.  

Regarding claim 17 and the limitation the computing system of claim 13, wherein determining the selected vehicle service assignment comprises: determining the selected vehicle service assignment based at least in part on a compensation parameter associated with the selected vehicle service assignment see at least para [0053] above as to how “carpool pairing” is optimized.  

Regarding claim 18 and the limitation an autonomous vehicle comprising: 
one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: 
determining that the autonomous vehicle is to become available to perform one or more vehicle services at a later time; 

obtaining data associated with one or more candidate vehicle service assignments in Figure 8 step S740; 
wherein each of the one or more candidate vehicle service assignments is associated with a different service entity of the one or more service entities in Figure 8 step S740; 
determining a selected vehicle service assignment based at least in part on the data associated with the one or more candidate vehicle service assignments in Figure 8 step S740; , and 
causing the autonomous vehicle to initiate a motion control in accordance with the selected vehicle service assignment in Figure 8 step S750 and the rejection of corresponding parts of claim 1 above incorporated herein by references and in relation to figures 8 and 9 and associated descriptive texts above.  

Regarding claim 19 and the limitation the autonomous vehicle of claim 18, wherein the operations further comprise obtaining data indicative of a status of a current task associated with the autonomous vehicle, and wherein determining that the autonomous vehicle is to become available to perform the one or more vehicle services at the later time comprises: determining that the autonomous vehicle is to become available to perform the one or more vehicle services at the later time based at least in part on the status of the current task associated with the autonomous vehicle and prior to completion 110 calculates a route C as the optimised transportation route according to the start locations SL1-SL3 and the destination locations of the passengers 10_1-10_3, “  

Regarding claim 20 and the limitation the autonomous vehicle of claim 18, wherein the current task associated with the autonomous vehicle is associated with a first service entity and wherein the selected vehicle service assignment is associated with a second service entity that is different from the first service entity see figures 8 and 9 wherein it is understood that each passenger has a different Starting Location and Destination Location respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170059336 A1 to Huang; Shih-Chia et al. (Huang) as applied to the claims above in view of US-20190197798-A1 to Abari; Farzad Cyrus Foroughi (Abari).

Regarding claim 4 Huang teaches the limitation the computer-implemented method of claim 3, wherein the current task comprises at least one of addressing a current vehicle service assignment in for example para [0025] above “ the vehicle available information may include information indicating whether the vehicle is in a transportation status and information indicating a current transportation object 10, etc.”.  

While Huang expressly teaches each vehicle determining whether it is available or not in for example, para [0037]:
“[0037] On the other hand, if the autonomous vehicle 110_1 determines that the vehicle available status of itself is a non-available status, the autonomous vehicle 110_1 sends the scheduling signal DS to notify the other autonomous vehicles 110_2-110_4, and the autonomous vehicle 110_2 with the secondary closest distance is assigned as the designated dispatch vehicle for transporting the passenger 10.”,

Huang does not appear to expressly disclose wherein the current task comprises at least one of
receiving maintenance, 
receiving fuel, or
charging an electric power source of the autonomous vehicle.

Abari teaches reporting the current task of vehicles in a carpool and is directed towards, inter alia Fleet Maintenance Management For Autonomous Vehicles and teaches in the figures below:

    PNG
    media_image7.png
    738
    562
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    771
    578
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    520
    703
    media_image9.png
    Greyscale

And associated descriptive texts including for example the ABSTRACT and paragraphs:
 [0013] “…The fact that all autonomous vehicles in the fleet must, from time to time, be taken out of a pool of vehicles available to fulfill ride requests in order to be serviced, such as by charging the battery, fueling the vehicle, cleaning the vehicle, repairing the vehicle or performing other types of maintenance tasks, causes the available supply of autonomous vehicles to fluctuate over time (e.g., within a single day and/or on different days).

[0051] At step 470, the transportation management system may, when scheduled services are complete, instruct the serviced autonomous vehicles to drive to the determined locations. In particular embodiments, the serviced vehicles may be prepositioned at the determined locations prior to being returned to the pool of autonomous vehicles available to fulfill demand.

[0068] In particular embodiments, autonomous vehicle interface 608 may include any software and/or hardware configured to send and receive communications and/or other information between transportation management system 610 and autonomous vehicle computing devices 650. In one example, autonomous vehicle interface 608 may be configured to receive location information, vehicle and/or ride status information, autonomous vehicle status, and/or any other relevant information from autonomous vehicle computing device 650. In another example, autonomous vehicle interface 608 may be configured to send ride requests, requestor location information, pick-up locations, travel routes, pick-up estimates, traffic information, provider updates/notifications, autonomous vehicle operating instructions, autonomous vehicle data, autonomous vehicle sensor data, and/or any other relevant information to the autonomous vehicle computing device 650. In particular embodiments, autonomous vehicle computing device 650 can be an in-vehicle computing device, such as any computing device that is configured to communicate with transportation management system 610 and/or requestor computing device 630 over one or more communication networks. For example, autonomous vehicle computing device 650 may include an autonomous vehicle communication module 652 that is configured to manage communications with transportation management system 610 and/or other autonomous vehicle computing devices. In particular embodiments, autonomous vehicle communication module 652 may provide vehicle, location, and travel data to transportation management system 610. In particular embodiments, autonomous vehicle computing device 650 may communicate directly with other nearby autonomous vehicle computing devices to share location data and/or travel data.” 


Which connotes the claim limitations wherein the current task comprises at least one of
receiving maintenance in para [0013] “…The fact that all autonomous vehicles in the fleet must, from time to time, be taken out of a pool of vehicles available to fulfill ride requests in order to be serviced, such as by charging the battery, fueling the vehicle, cleaning the vehicle, repairing the vehicle or performing other types of maintenance tasks,, 

receiving fuel in para [0013] “…The fact that all autonomous vehicles in the fleet must, from time to time, be taken out of a pool of vehicles available to fulfill ride requests in order to be serviced, such as by charging the battery, fueling the vehicle…”, or

fact that all autonomous vehicles in the fleet must, from time to time, be taken out of a pool of vehicles available to fulfill ride requests in order to be serviced, such as by charging the battery…”.

	Because as set forth in figure 4 in step 430 the vehicle data is queried in order to determine the status of the vehicle and in step 470 a determination must be made as to whether the “scheduled service is complete” in order to instruct the vehicle to drive to the next determined location.  See also para:
“[0052] Particular embodiments may repeat one or more steps of the method of FIG. 4, where appropriate. For example, any or all of steps 410 to 470 may be repeated one or more times, as appropriate, to manage maintenance for multiple autonomous vehicles in a fleet of autonomous vehicles. In particular embodiments, some or all of the steps illustrated in FIG. 4 may be performed periodically or continuously (e.g., with multiple steps being performed substantially in parallel) to manage maintenance for multiple autonomous vehicles in a fleet of autonomous vehicles.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of determining the status of a vehicle so that once its “service” is complete it can be returned to the pool of vehicles available to accept new carpooling requests/pairing. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the carpool pairing of Huang would receive data from the vehicles 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Abari to the prior art of Huang as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/381,839 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed towards “carpooling” and “carpool pairing” as explained above wherein it is understood that in order for a user to be 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/381,844 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed towards “carpooling” and “carpool pairing” as explained above wherein it is understood that in order for a user to be “paired” they must receive an “indication” of which vehicle will be picking them up.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/382,657 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed towards “carpooling” and “carpool pairing” as explained above wherein it is understood that in order for a user to be “paired” they must receive an “indication” of which vehicle will be picking them up.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.
US-20190057481-A1 to ZHANG; Niping teaches processing simultaneous “carpooling” requests in the ABSTRACT:
A computer-implemented method for providing transportation service is described. The method can include receiving a first transportation service request from a user terminal device. The method can further include determining, by a processor, an estimated time for the first transportation service request to be fulfilled. The method can also include determining, by the processor, a hypothetical time for the first transportation service request to be fulfilled if switching to a carpool request. The method can also include providing, to the user terminal device, a recommendation to switch to the carpool request when the hypothetical time is less than the estimated time. The method can also include providing a carpool service to fulfill the first transportation service request when an acceptance of the recommendation is received from the user terminal device.

US-20130218455-A1 to CLARK; Jarrod Gregory teaches adjusting transit schedules based on demand based “carpooling” in the ABSTRACT:

A method and system for adjusting a demand-response transit schedule is provided. A demand-response transit schedule is reviewed during performance of the demand-response transit schedule. The fact that the demand-response transit schedule may need to be adjusted is detected. The demand-response transit schedule is then adjusted.

US-20180342169-A1 to Gordon; Michael S. teaches, in the Abstract
“An autonomous drone service system controls at least one drone vehicle configured to autonomously navigate along a flight path to provide one or more services requested by a user. The system includes an electronic service provider device to receive at least one service request signal generated by a user device. The request signal indicates at least one requested service provided by the drone service system and location or locations associated with the requested services. The electronic service provider device that automatically maps the at least one requested service to the at least one drone vehicle, and commands the at least one drone vehicle to perform the service request at the one or more locations.”
  
US-20120136682-A1 to Harris; Ken teaches in the ABSTRACT:
A software engine, system and method is disclosed for increasing long-term value of at least one item supplied by at least one service provider. The engine, system and method follows a rules set that includes information relating to personal information of potential bidders and bids of the potential bidders. The engine, system and method arrives at a list of recommended bids and reports the list to the service provider.

US 20150348178 A1 to Taylor; Thomas S. teaches various information obtained from rental vehicles.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210703